Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, 10-18, 20, 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-6, 8, 10-18, 20, 22-24 are directed to an abstract idea of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Claim 1 recites a computer-implemented method, comprising:
providing a wager-based electronic gaming device (EGD), the EGD comprising at least one processor, a display, an input interface and a money acceptor, the at least one processor being configured to execute a skill-influenced and wager-based game on the EGD and: 
for each of a plurality of players of the skill-influenced and wager-based game, performing: 
accepting money from the player via the money acceptor and establishing an account balance using the received money; 
enabling game play and wagers in the skill-influenced and wager-based game using the account balance, the display and the input interface and scoring a performance of the player at an end of the skill-influenced and wager-based game; 
enabling an update of a leaderboard on an app on an electronic device of the player with an identifier of the player when the scored player's performance is sufficiently good to place the player's performance among a top predetermined n ranked player performances of the skill-influenced and wager-based game; 
periodically causing an electronic message to be generated to at least some of the players on the leaderboard via their respective apps, informing them at least of a current state of the leaderboard; 
issuing a predetermined number of unique electronic tickets to each player whose identifier appears on the leaderboard in the app such that higher-ranking players on the leaderboard are issued a greater number of unique electronic tickets than comparatively lower-ranking players; and 
after a period of time, awarding a prize to at least some of the players whose identifiers currently appear on the leaderboard in the app, wherein awarding comprises drawing at least one unique electronic ticket for a predetermined number of positions on the leaderboard and awarding a prize pool to each respective player whose respective unique electronic ticket was drawn and wherein the prizes awarded to at least some of the players whose identifiers currently appear on the leaderboard are accounted for in a predetermined Return To player (RTP) of the skill-influenced and wager-based game. 

Claim 13 recite an electronic, wager-based gaming device with similar limitations to claim 1 above. 

These underlined limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). The claim limitation a management of a skill influenced, wagering, ticket game. The game is managed by identifying player and updating a leaderboard. A ticket game component is managed by awarding tickets based on ranking of the leaderboard, drawing the ticket and awarding prizes in which the players on the leaderboard are accounted for in the RTP based game.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-6, 8, 10-18, 20, 22-24 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-6, 8, 10-18, 20, 22-24 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The electronic gaming device and components of the electronic gaming device, electronic device and electronic ticket is not used in a meaningful way. The electronic gaming device, electronic device and electronic ticket are used to perform the abstract idea of managing interactions in an electronic embodiment. In addition, updating a leaderboard and periodically transmitting an electronic message is step of displaying or outputting data which is a form of extra solution activity. The use of a computer generally links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite an electronic gaming device comprising a display, an input interface and a money accepter, an electronic device to update a leaderboard and periodically transmit an electronic message about the leaderboard.

The claimed display, input interface and a money accepter are used in a conventional manner. As indicated in Applicant’s specification, the electronic gaming device may be implemented by generic computers (i.e. tablets, smartphones, laptops PCs and the like, paragraph 40 of Applicant’s published specification).
In addition, a gaming device comprising a display, input interface and a money accepter is well known in the art. As indicated by Cannon (US 2003/0125102), a conventional gaming machine comprising a main display, play buttons and a coin acceptor, bill acceptor can a card input device (paragraph 33). 
The electronic device to update a leaderboard and periodically transmit an electronic message about the leaderboard is a generic computer (i.e. “mobile phones, tablets and the like”, “general purpose programmable computer” including handheld computing system, PDA, smart phones, notebook, tablet, etc. paragraphs 27, 32 of Applicant’s published specification). The electronic device is used to display and update and notification of the leaderboard. The electronic device is generically used to display data. 
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.
	
Dependent claims 2-6, 8, 10-12, 14-18, 20, 22-24 are directed to using a player identifier/unique code, how the prize is awarded and the type of prize. These limitations further recite an abstract idea of managing a game which is an abstract idea of organizing human activity. The claim limitations are integrated into a practical applications. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Response to Arguments
Applicant’s arguments, with respected to the prior art rejections filed have been fully considered and are persuasive.  The prior art rejections have been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715